I concur in the affirmance of the award, but am unable to see any similarity between the principles of the law of workmen's compensation and escheat. If the $1,000, made payable to the State of Idaho in the event of the death of a workman by accident arising out of and in the course of his employment, was the property of the workmen's estate, the principles governing the escheat of an intestate's estate, who died without heirs, might be made applicable, but the money is not the property of the estate of the deceased workman, it belongs to his employer. It seems to me this decision should be based on the theory that the payment of $1,000 to the state, in the event a deceased workman left no dependent, was intended by the legislature to be a regulation under the police power, to discourage employers from discriminating against employees with dependents, and to cause them to use care in making and keeping the places of employment free from unnecessary danger.